Banke, Presiding Judge,
dissenting.
Considered in isolation, the alleged newly discovered evidence establishing that the decedent worked for the employer on December 10, 1984, under swampy, rainy conditions which might have caused or aggravated his pneumonia, certainly seems like the sort of evidence which might support an award of death benefits to his former wife on behalf of their minor son. However, in the context of the other evidence in this case, it is apparent that the decedent’s death cannot reasonably be attributed to his one-day of work on the employer’s logging crew; for although pneumonia may, technically speaking, have been the immediate cause of his death, the medical evidence establishes without dispute both that the pneumonia predated his work on the logging crew and that what enabled the disease to kill him was his own admitted failure to take insulin during the four-day period prior *408to his hospitalization.
Decided December 4, 1987
Rehearing denied December 18, 1987.
Daniel C. Kniffen, for appellants.
Dewey N. Hayes, Jr., for appellee.
After working on the employer’s logging crew on December 10, 1984, the decedent spent the night in a trailer made available by his supervisor near the work site. The next morning, he was experiencing flu-like symptoms and was permitted at his request to remain in the trailer that day. He declined the supervisor’s offer to take him home, stating that he did not feel “that sick.” When the crew returned from work that evening, the decedent’s condition had worsened, and he was taken to the emergency room of a nearby hospital.
According to the attending physician at the hospital, the decedent was a severe, insulin-dependent diabetic whose failure to take insulin during the previous four days had, in effect, poisoned his system, rendering him badly “immunal (sic) compromised.” Indeed, so impaired was the decedent’s ability to resist infection by the time he arrived at the emergency room that the pneumonia, which was described in the pathology report as being of approximately three to five days duration, progressed from an asymptomatic to a terminal stage within the next 12 hours, notwithstanding all efforts to halt it. The physician testified that the diabetic ketoacidosis from which the decedent was suffering as a result of his failure to take insulin would have developed regardless of whether or not he had worked during the period in question.
I can conceive of no rational basis under these circumstances for a determination that the decedent’s death was work-related. My conclusion in this regard is actually buttressed rather than weakened by the testimony of the co-worker whose deposition is offered as newly discovered evidence, for it is revealed in that deposition that before the rest of the logging crew left for work on the morning of December 11, 1984, the decedent was drinking a Coca-Cola, an act which, in combination with his failure to take insulin, must be viewed as virtually suicidal.
I am authorized to state that Judge Sognier joins in this dissent.